United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1385
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 11, 2012 appellant filed a timely appeal from a March 2, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) affirming the prior denial of an
occupational disease claim. The claim was docketed as No. 12-1385.
The Board has duly considered the matter and finds that this case is not in posture for
decision. In its March 2, 2012 decision, OWCP found that appellant had not established a
claimed lumbar condition as he submitted insufficient medical evidence. It referred to medical
reports filed under File No. xxxxxx618, accepted for carpal tunnel syndrome. OWCP stated that
“numerous medical reports concerning the back” in File xxxxxx618 were “reviewed in
conjunction with preparation of this decision.”
The record forwarded to the Board suggests that File No. xxxxxx618 contains evidence
relevant to File No. xxxxxx042 presently before the Board. The Board therefore finds this case
is not in posture for a decision, as the record before the Board is incomplete and would not
permit an informed adjudication of the case by the Board. Thus, the case must be remanded to
OWCP to combine the claim files. OWCP procedures provide for doubling claims when correct
adjudication of the issues depends on frequent cross-reference between files.1 Upon remand, it
1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

should combine file number xxxxxx618 with the instant case, file number xxxxxx042. After
combining the two records, OWCP should consider all relevant evidence regarding whether
appellant sustained a lumbar condition as claimed. It should then issue an appropriate decision.
IT IS HEREBY ORDERED THAT the February 3, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

